Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered June 29, 1987, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we find that the hearing court properly denied his motion to suppress inculpatory statements made by him to the police because the statements were spontaneous and not in response to any custodial interrogation (see, People v Harris, 142 AD2d 596; People v *716Pileggi, 141 AD2d 866; People v Ondrizek, 141 AD2d 770; People v Suarez, 140 AD2d 558). Nor were the statements rendered involuntary by virtue of the fact that the defendant may have been intoxicated at the time they were made (see, People v Grune, 139 AD2d 763; see also, People v Schompert, 19 NY2d 300, cert denied 389 US 874).
We have examined the defendant’s challenge to the propriety of the sentence and find it to be without merit. Brown, J. P., Hooper, Eiber and O’Brien, JJ., concur.